         Case 4:21-cv-00544-HSG Document 18 Filed 02/12/21 Page 1 of 4


 1   DAVIS WRIGHT TREMAINE LLP
       Scott R. Commerson (SBN 227460)
 2     scottcommerson@dwt.com
 3     James H. Moon (SBN 268215)
       jamesmoon@dwt.com
 4   865 South Figueroa Street, 24th Floor
     Los Angeles, California 90017-2566
 5   Telephone: (213) 633-6800
     Fax: (213) 633-6899
 6

 7   DAVIS WRIGHT TREMAINE LLP
       John A. Goldmark (pro hac vice forthcoming)
 8     johngoldmark@dwt.com
     920 Fifth Avenue, Suite 3300
 9   Seattle, WA 98104-1610
     Telephone: (206) 622-3150
10   Facsimile: (206) 757-7700
11
     DAVIS WRIGHT TREMAINE LLP
12     Joseph E. Addiego III (SBN 169522)
       joeaddiego@dwt.com
13   505 Montgomery Street, Ste. 800,
     San Francisco, California 94111-6533
14   Telephone: (415) 276-6500
     Fax: (415) 276-6599
15

16   Attorneys for Defendant Ring LLC
     [Additional Counsel Listed on Signature Page]
17
                                 UNITED STATES DISTRICT COURT
18
                               NORTHERN DISTRICT OF CALIFORNIA
19
                                             OAKLAND DIVISION
20

21   BRANDON JACK and JEAN ALDA, for                    Case No. 4:21-cv-00544-HSG
     themselves, as private attorneys general, and/or
22   on behalf of all others similarly situated,        STIPULATION AND ORDER (AS
                                                        MODIFIED) SETTING BRIEFING
23                             Plaintiffs,              SCHEDULE ON RESPONSE TO
                                                        COMPLAINT AND POSTPONING RULE
24          vs.                                         (26)F CONFERENCE AND INITIAL CASE
25                                                      MANAGEMENT CONFERENCE
     RING LLC,
26                                                      [Declaration of James H. Moon Filed
                               Defendant.               Concurrently]
27
                                                        Compl. Filed:     November 19, 2020
28


                                                          STIPULATION SETTING BRIEFING SCHEDULE
                                                                              NO. 4:21-cv-00544-HSG
         Case 4:21-cv-00544-HSG Document 18 Filed 02/12/21 Page 2 of 4


 1          Pursuant to Civil Local Rules 6-1 and 6-2, Plaintiffs Brandon Jack and Jean Alda
 2   (“Plaintiffs”) and Defendant Ring LLC (“Defendant”) hereby stipulate as follows.
 3          WHEREAS, this action was removed to this Court from the Superior Court of the State of
 4   California for the County of San Francisco on January 22, 2021 (ECF No. 1);
 5          WHEREAS, Plaintiffs filed a motion to remand the action to the Superior Court on
 6   February 9, 2021 (ECF No. 16);
 7          WHEREAS, Defendant anticipates filing a motion in response to the Complaint, e.g.,
 8   under Federal Rule of Civil Procedure 12(b) (the “Motion”) and its current deadline is February
 9   12, 2021;
10          WHEREAS, the parties have met and conferred and believe it is in the best interest of the
11   parties and the court to have Defendant’s anticipated Motion be deferred until the court rules on
12   the pending motion to remand in the interest of saving the parties’ and court’s time and resources
13   since the motion to remand is a threshold issue to determine if this Court has proper jurisdiction of
14   this matter;
15          WHEREAS, the parties met and conferred and believe it is appropriate that the Rule 26(f)
16   conference and report as well as the Initial Case Management Conference in this matter be
17   postponed until after the court decides Plaintiffs’ pending motion to remand;
18          WHEREAS, the following briefing schedule will provide for complete briefing of
19   Defendant’s anticipated Motion expeditiously after a determination on the threshold jurisdictional
20   issue without delaying any deadlines that have been fixed by the Court; and
21          WHEREAS, there has been no prior request for any continuances in this action except the
22   January 25, 2021 stipulation to extend time for Defendant to respond to the complaint until
23   February 12, 2021 (ECF No. 3);
24          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and
25   between the parties that:
26          1.      The Defendant’s Motion to respond to the Complaint, if any, shall be filed within
27   14 days of the Court’s decision denying Plaintiffs’ motion to remand;
28

                                                      1
                                                            STIPULATION SETTING BRIEFING SCHEDULE
                                                                                NO. 4:21-cv-00544-HSG
         Case 4:21-cv-00544-HSG Document 18 Filed 02/12/21 Page 3 of 4


 1          2.      The Plaintiffs’ opposition brief, if any, shall be filed within 14 days of the filing of
 2   Defendant’s Motion;
 3          3.      The Defendant’s reply brief, if any, shall be filed within 10 days of the filing of
 4   Plaintiffs’ opposition brief;
 5          4.      The hearing on Defendant’s Motion shall be set by the Court; and
 6          5.      The Rule 26(f) conference and report as well as the Initial Case Management
 7   Conference in this matter shall be postponed until after the Court decides Plaintiffs’ pending
 8   motion to remand.
 9

10
     Dated: February 11, 2021                        DAVIS WRIGHT TREMAINE LLP
11

12                                                   By: /s/ James H. Moon
                                                           James H. Moon
13
                                                     Attorneys for Defendant Ring LLC
14

15
     Dated: February 11, 2021                        HATTIS & LUKACS
16
                                                     By: /s/ Daniel M. Hattis
17                                                         Daniel M. Hattis
18                                                   Attorneys for Plaintiffs
                                                     Brandon Jack and Jean Alda
19

20

21

22

23

24

25

26

27

28

                                                       2
                                                             STIPULATION SETTING BRIEFING SCHEDULE
                                                                                 NO. 4:21-cv-00544-HSG
         Case 4:21-cv-00544-HSG Document 18 Filed 02/12/21 Page 4 of 4


 1

 2                                                 ORDER
 3          PURSUANT TO STIPULATION, and good cause appearing therefrom, the following
 4   schedule is ordered for Defendant’s response to the Complaint (collectively, the “Motion”):
 5          1.      The Defendant’s Motion, if any, shall be filed within 14 days of the Court’s
 6   decision denying Plaintiffs’ motion to remand;
 7          2.      The Plaintiffs’ opposition brief, if any, shall be filed within 14 days of the filing of
 8   Defendant’s Motion;
 9          3.      The Defendant’s reply brief, if any, shall be filed within 10 days of the filing of
10   Plaintiffs’ opposition brief;
11          4.      The hearing on the Motion shall be noticed and set by counsel at that time the
12   motion is filed; and
13          5.      The Rule 26(f) conference and report as well as the Initial Case Management
14   Conference in this matter shall be postponed until after the court decides the Plaintiffs’ pending
15   motion to remand
16

17
            IT IS SO ORDERED.
18

19

20   Dated: February 12, 2021                              ______________________________
                                                           Hon. Haywood S. Gilliam, Jr.
21                                                         United States District Judge
22

23

24

25

26

27

28

                                                       3
                                                             STIPULATION SETTING BRIEFING SCHEDULE
                                                                                 NO. 4:21-cv-00544-HSG
